                Case 2:20-bk-20909-NB                   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02                                     Desc
                                                        Main Document    Page 1 of 38

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                VEEJ CORP

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA HFC Industries
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  24901 Avenue Standford
                                  Valencia, CA 91355
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:20-bk-20909-NB                       Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02                                     Desc
                                                             Main Document    Page 2 of 38
Debtor    VEEJ CORP                                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 2:20-bk-20909-NB                    Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02                                        Desc
                                                         Main Document    Page 3 of 38
Debtor   VEEJ CORP                                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 4 of 38
                    Case 2:20-bk-20909-NB                            Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02                                              Desc
                                                                     Main Document    Page 5 of 38

 Fill in this information to identify the case:
 Debtor name VEEJ CORP
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Can Captain                     Tia Veasley                     Trade debt.                                                                                              $46,512.59
 c/o Aubrey
 Thrasher, LLC                   tveasley@aubreyth
 12 Powder Springs               rasher.com
 Street Suite 240                404-978-1355
 Marietta, GA 30064
 FedEx                           Joe Segal                       Trade debt.                                                                                            $491,839.01
 AGA c/o Joe Segal
 740 Walt Whitman                Joe.segal@agaltd.c
 Road                            om
 Melville, NY 11747              631-719-8046
 Internal Revenue                                                Notice Only                                                                                                      $0.00
 Service
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 Moss Atkinson                   Trent L. Barnes                 Commercial lease                                                                                       $398,686.20
 Family Trust                    Representative
 c/o Delta Scientific
 Corporation                     trent@deltascientifi
 40355 Delta Lane                c.com
 Palmdale, CA 93551              661-575-1100
 State Compensation              Michael D. Frischer Trade debt.                                                                                                            $5,000.00
 Insurance
 c/o Law Ofices of               mfrischer@kjfesq.c
 Kenneth J. Freed                om
 14226 Ventura Blvd.,            818-990-0888
 PO Box 5914
 Sherman Oaks, CA
 91413
 State Of California                                             Notice only                                                                                                      $0.00
 Franchise Tax B
 Bankruptcy Section,
 MS: A-340
 P.O. Box 2952
 Sacramento, CA
 95812-2952


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:20-bk-20909-NB                            Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02                                              Desc
                                                                     Main Document    Page 6 of 38


 Debtor    VEEJ CORP                                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Total Ship Transport            Linda Auger                     Trade debt.                                                                                              $34,196.32
 Services
 Linda Auger Kelleco             lauger@kolleco.co
 80 Fleury Quest                 m
 Montreal, Quebec                514-764-2355
 H3L1T2




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
     Case 2:20-bk-20909-NB                         Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02                                                   Desc
                                                   Main Document    Page 7 of 38


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Jeffrey S. Shinbrot 155486
15260 Ventura Blvd.
Suite 1200
Sherman Oaks, CA 91403
3106595444 Fax: 3108788304
California State Bar Number: 155486 CA
jeffrey@shinbrotfirm.com




    Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
         VEEJ CORP                                                            ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I, Vincent Joseph Carabello III                                               , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 8 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 9 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 10 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 11 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 12 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 13 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 14 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 15 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 16 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 17 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 18 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 19 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 20 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 21 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 22 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 23 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 24 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 25 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 26 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 27 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 28 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 29 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 30 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 31 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 32 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 33 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 34 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 35 of 38
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 36 of 38
    Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                            Main Document    Page 37 of 38


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       VEEJ CORP
                       24901 Avenue Standford
                       Valencia, CA 91355


                       Jeffrey S. Shinbrot
                       Jeffrey S. Shinbrot, APLC
                       15260 Ventura Blvd.
                       Suite 1200
                       Sherman Oaks, CA 91403


                       Can Captain
                       c/o Aubrey Thrasher, LLC
                       12 Powder Springs Street Suite 240
                       Marietta, GA 30064


                       FedEx
                       AGA c/o Joe Segal
                       740 Walt Whitman Road
                       Melville, NY 11747


                       Internal Revenue Service
                       P.O. Box 7346
                       Philadelphia, PA 19101-7346


                       Moss Atkinson Family Trust
                       c/o Delta Scientific Corporation
                       40355 Delta Lane
                       Palmdale, CA 93551


                       State Compensation Insurance
                       c/o Law Ofices of Kenneth J. Freed
                       14226 Ventura Blvd.,
                       PO Box 5914
                       Sherman Oaks, CA 91413


                       State Of California Franchise Tax B
                       Bankruptcy Section, MS: A-340
                       P.O. Box 2952
                       Sacramento, CA 95812-2952
Case 2:20-bk-20909-NB   Doc 1 Filed 12/13/20 Entered 12/13/20 14:35:02   Desc
                        Main Document    Page 38 of 38



                   Total Ship Transport Services
                   Linda Auger Kelleco
                   80 Fleury Quest
                   Montreal, Quebec H3L1T2


                   Vincent Joseph Carabello III
                   24901 W. Avenue Stanford
                   Valencia, CA 91355
